The offense is unlawfully carrying a pistol; the punishment a fine of $100.00.
Proper notice of appeal was not given. In the order overruling the motion for a new trial it is recited that appellant upon the overruling of the motion "then and there in open court gave notice of appeal." Whether such appeal be to this court or some other court does not appear. Hill v. State,300 S.W. 70. Without proper notice of appeal this court is without jurisdiction. Article 827 Cow. C. P.; Davidson v. State,285 S.W. 831.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 604